Citation Nr: 1616275	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  14-22 482	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois


THE ISSUES

1.  Whether creation of the overpayment generated for discontinuance of nonservice-connected pension benefits due to excessive income is valid.  

2.  Whether the amount or calculation of the overpayment of $60,027.00 is valid.

3.  Entitlement to a VA nonservice-connected disability pension.  


REPRESENTATION

Appellant represented by: William B. Bruce, Jr., Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from February 1987 to February 1991.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 decision of the VA Pension Management Center located at the RO in Milwaukee, Wisconsin.

In September 2014, the Veteran presented testimony at a Board hearing, chaired by the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is associated with the claims file.

This case involves the Income Verification Match (IVM) process established by the Internal Revenue Service (IRS) to facilitate the exchange of income information among Federal agencies with a need to access that information.  There are specific protections in place to prohibit unnecessary disclosure of taxpayer information emanating solely from IRS sources obtained through the IVM process.  In this case, it was not necessary to disclose any information obtained through the IVM process as the Veteran has independently submitted income and tax information directly to VA, and as there is no dispute as to these facts.  

The Veteran has twice indicated that he is seeking a waiver of repayment of the debt.  His initial request in October 2010 was deemed premature as it predated the final debt determination.  The Veteran subsequently indicated (February 2011) that, if a positive resolution on the debt issue could not be reached on appeal, he intended to file for a hardship waiver.  

The Board finds that this second statement is reasonably construed as a timely claim of entitlement to a waiver of repayment of the debt of $60,027.00.  The right to challenge the creation of the debt and the right to request a waiver "can be exercised separately or simultaneously."  38 C.F.R. § 1.911(c) (2015), see Schaper v. Derwinski, 1 Vet. App. 430, 434 (1991).  While the United States Court of Appeals for Veterans' Claims (Veterans Court) has held that it is arbitrary and capricious and an abuse of discretion to adjudicate a waiver application without first deciding a challenge to the lawfulness of the debt, an appellant need not exhaust appellate remedies on the validity issue prior to an initial decision on the waiver issue.  Schaper, 1 Vet. App. at 437; VAOPGCPREC 06-98.  

The issue of waiver entitlement has not yet been adjudicated by the Committee on Waivers and Compromises and is therefore not before the Board on appeal.  The issue of waiver entitlement is also not intertwined with the issue of the validity of the debt, as the Veteran's rights regarding a waiver are not impacted or prejudiced by a decision on the validity of the underlying debt.  

As a claim of entitlement to a waiver of repayment of the debt overpayment is reasonably raised by the record, it is referred to the RO for appropriate action.

The issues of whether the amount or calculation of the overpayment of $60,027.00 is valid, and entitlement to a VA nonservice-connected disability pension, are addressed in the REMAND below, and are therein REMANDED to the Department of Veterans Affairs Regional Office.  


FINDINGS OF FACT

1.  The Veteran was repeatedly notified by the RO of his obligation to report changes in income, and he was specifically notified in November 2007 that the RO was under the impression that his net countable income of $0.

2.  As a result of the Veteran's failure to report countable income when initially incurred in 2007, and his failure to report that he had obtained employment, he exceeded the income limit for pension benefits and triggered development which ultimately resulted in a determination that he was not permanently and totally disabled, and was therefore not entitled to VA pension benefits.


CONCLUSION OF LAW

An overpayment of VA pension benefits was validly created.  38 U.S.C.A. §§ 1512, 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.60, 3.271, 3.272 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contests the validity of the debt that was created as a result of payment of VA disability pension benefits which VA has concluded the Veteran was not eligible to receive due to his employment, due to his earning of income in excess of the limit for pension entitlement, and due to his failure to promptly notify VA of these changes in employment and income.  

The Veteran began receiving VA nonservice-connected disability pension benefits in June 2007.  He was notified by letter in June 2007 of the grant of benefits and of his responsibilities as a pension recipient.  The notice states: "You are responsible to tell us right away" if: (1) your income or the income of your dependents changes (e.g., earnings, Social Security benefits, lottery and gambling winnings), (2) your net worth increases (e.g., bank accounts, investments, real estate), (3) your continuing medical expenses are reduced, (4) you gain or lose a dependent, (5) your address or phone number changes.  

In a letter sent to the Veteran in November 2007, he was notified that he would receive a cost of living adjustment, and that this determination was made based on his net countable income for 2007 of $0.  He was instructed that, if this income information was not correct, he should furnish a statement of his income from all sources.  He was also instructed that, if, at a later date, there is any change in income other than from Social Security, he should "inform us immediately." 

In a letter sent to the Veteran in December 2007, he was notified that he did not need to complete an eligibility verification report (EVR) for that year, and that the reason for this was that persons with "no income" other than their VA pension do not need to complete an EVR.  However, he was specifically notified that it was his responsibility to tell VA if he or a family member begins receiving Social Security payments, earning, interest from bonds or saving, pension or other payments from anyone, or inherited money.  

The Veteran was notified in November 2008 that he had been awarded another cost of living adjustment, and that this was based on a net income of $0.  He was notified that, if this income information was not correct, he should furnish an accurate statement of his income from all sources.  He was also instructed that, if, at a later date, there is any change in income other than from Social Security, he should "inform us immediately." 

In a letter sent to the Veteran in December 2008, the Veteran was notified that he did not need to complete an EVR for that year, as people with no income other than VA pension do not have to complete an EVR unless their situation changes.  He was notified that he must still tell VA if he or a family member starts getting other income such as Social Security payments, earnings, interest from bonds or saving, pension or other payments from anyone, or inherited money.  

In July 2009, the RO conducted an IVM to compare the income information provided by the Veteran with information he provided to the IRS.  This process revealed that the Veteran had earned income in 2007 which he had not reported to VA, and which placed him above the income threshold for VA pension for that year.  In addition to interest income, the income included earnings from employment.  

The RO immediately notified the Veteran of its receipt of this information and asked him to verify the results.  In August 2009, the Veteran submitted a statement agreeing that he had employment earnings, as well as interest earnings, and that his employment ended on July 27, 2007.  The Veteran stated: "I was under the impression that income did not have to be reported when receiving disability pension.  Please notify me if I need to report anything else and if there will be any changes in my pension for this is my only source of income at this time."

In October 2010, the Veteran was notified of the amount of the overpayment which resulted from his failure to inform VA of his income, and of the action proposed to recover the overpayment.  The Veteran immediately filed a waiver request, which was deemed premature as the final determination had not yet been made.

The Veteran telephoned the RO in November 2010 and reported that he was working 20 hours per week and that this employment would continue until December 24, 2010.  

The Veteran was notified in January 2011 by the VA Debt Management Center of the amount of his debt, and he was informed of his right to appeal.  A Notice of Disagreement was received in February 2011.  In that document, he asked for a reassessment of the debt, and stated that, once that is determined, he would file a hardship waiver.  

In an April 2011 letter, the RO enclosed EVRs for 2007, 2008, 2009, and 2010, and asked the Veteran to complete them.  In response, the Veteran submitted income tax information for 2006-2009 and completed the EVRs.  

In the April 2011 letter, the RO also notified the Veteran that VA had previously found him to have a permanent and total disability, and that before he would again be entitled to a pension, another determination would have to be made that he was permanently and totally disabled.  The RO invited the Veteran to submit evidence in support of a finding that he was permanently and totally disabled. 

After reviewing the medical evidence, in a rating decision dated March 2012, the RO determined that the Veteran has the ability to attain and retain substantially gainful employment, and thus was not permanently and totally disabled.  

Improved pension is a benefit payable by the Department of Veterans Affairs to veterans of a period or periods of war because of nonservice-connected disability or age.  It is a need-based program and is subject to maximum income limitations.  In essence, every dollar of income results in a corresponding dollar reduction in pension benefits.  Countable income for improved disability pension consists of payments of any kind from any source, unless specifically excluded under 38 C.F.R. § 3.272.  See 38 C.F.R. § 3.271 (2015).  The requirements for basic pension entitlement include the specific requirement that the individual is permanently and totally disabled from nonservice-connected disability.  

A veteran is considered permanently and totally disabled if the veteran is any of the following: (1) A patient in a nursing home for long-term care because of disability; or (2) Disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) Unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) Suffering from: (i) Any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) Any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502; 38 C.F.R. § 3.3.

The Veterans Court has indicated that permanent and total disability can be shown in one of two ways: Either (1) the veteran must be unemployable as a result of a lifetime disability (this is the 'subjective' standard and is based on the veteran's individual work experience, training and disabilities), or (2) if not unemployable, he must suffer from a lifetime disability which would render it impossible for the average person with the same disability to follow a substantially gainful occupation (this is the 'objective' standard).  Talley v. Derwinski, 2 Vet. App. 282 (1992); Roberts v. Derwinski, 2 Vet.App. 387, 389 (1992); Brown v. Derwinski, 2 Vet.App. 444, 446-47 (1992). 

Thus, it is clear that pension eligibility is contingent on the applicant being totally disabled, i.e., unemployable, and that such unemployability is reasonably expected to be permanent.  It goes without saying that actual employment in a substantially gainful occupation is conclusive evidence that an individual is not permanently and totally disabled, and is thus conclusive evidence against basic entitlement to a VA pension.  Cf Faust v. West, 13 Vet. App. 342 (2000), dealing specifically with service-connected unemployability (where the claimant was actually employed at a substantially gainful occupation, such employment constituted, as a matter of law, "actual employability").

The Board notes that there is no dispute as to the pertinent facts regarding the Veteran's employment in a substantially gainful occupation in 2007, i.e., one that affords an income that is above the poverty threshold as established by the U.S. Census Bureau.  The Veteran has confirmed that his income was the exact amount reported by the RO.  Thus, there is no dispute of fact on this crucial matter.  There has also been no argument raised regarding any exclusions from countable income under 38 C.F.R. § 3.272.  

The Veteran's appeal centers on an argument that VA shared fault in the creation of the overpayment as the RO committed administrative error in (1) failing to notify him of his responsibility to actively report changes in income, in (2) failing to detect the overpayment in a timely manner, and in (3) failing to mitigate the damage once it became aware of the overpayment.  

The effective date of reduction or discontinuance of an award of pension will be in accordance with the facts found unless otherwise provided.  When an overpayment has been made by reason of an erroneous award based solely upon administrative error, the reduction of that award cannot be made retroactive to form an overpayment of debt owed to VA from the recipient of the erroneous award.  38 U.S.C.A. § 5112(b)(10) (West 2014); 38 C.F.R. § 3.500(b)(2) (2015). 

Where the reduction or discontinuance of a running award of improved pension is required because of an increase in income, the reduction or discontinuance shall be made effective the end of the month in which the increase occurred.  See 38 C.F.R. § 3.660 (2015).  

However, where an erroneous award is based on an act of commission or omission by a payee or with the payee's knowledge, the effective date of the discontinuance of the erroneous payment is the date the award became erroneous, but not earlier than the date entitlement ceased.  See 38 U.S.C.A. § 5112(b)(9); 38 C.F.R. § 3.500(b); Jordan v. Brown, 10 Vet. App. 171, 174 (1997).

Thus, a finding of administrative error requires not only error on the part of VA, but that the beneficiary was unaware that the payments were erroneous.  Moreover, knowledge may be imputed where a payee is properly notified of the basis for the erroneous payment, even if the payee did not actually read the notification.  Whether written notification was adequate must be considered in determining whether there was sole VA error.  

A veteran who is receiving pension must notify the VA of any material change or expected change in his or her income or other circumstances which would affect his entitlement to receive, or the rate of, the benefit being paid.  Such notice must be furnished when the recipient acquires knowledge that he will begin to receive additional income.  38 C.F.R. § 3.660(a) (2015).

VA's Office of General Counsel has issued a precedential decision which finds that a reduction or discontinuance of benefits based on an erroneous award will be made in accordance with 38 U.S.C. 3012(b) (10) when it is determined that: (1) The beneficiary was not guilty of an act of commission, or omission which, in whole or in part, caused the erroneous award of benefits and had no knowledge thereof; and (2) VA either: (a) committed an administrative error, including an error of fact (e.g., the VA mistakes or overlooks the facts of record or makes a purely clerical error), or (b) committed an error of judgment (e.g., the VA fails to properly interpret, understand and follow existing Department instructions or regulatory or statutory requirements).  See VAOPGCPREC 2-90.

Regarding the Veteran's first assertion, that VA failed to notify him of his responsibility to actively report changes in income, the Board finds it unarguable that the RO notified the Veteran multiple times that it believed his income to be $0, that his pension benefits were contingent on this belief, and that it was his responsibility to notify the RO of any changes in his income.  It is unclear from the Veteran's assertion what additional information should have been conveyed by the RO.  The Board finds the notices sent to him in November 2007, December 2007, November 2008, and December 2008, to be quite clear in their wording and quite specific as to the assignment of responsibilities.  Thus, the Board finds that there is no plausible argument in support of the asserted failure to notify.  The Board also notes that the United States Supreme Court has held that everyone dealing with the Government is charged with knowledge of Federal statutes and lawfully promulgated agency regulations.  Fed. Crop Ins. Corp. v. Merrill, 332 U.S. 380 (1947).  Even though an individual may be ignorant of a specific provision, such as the income limit for pension entitlement, he is necessarily charged with knowledge of that requirement.  

The Veteran's second assertion is that, notwithstanding the clear assignment of responsibility to him to inform VA of changes in income and employment, VA should have assumed that he would not comply with his legal responsibilities and should have taken a more active and timely role in detecting his failure to comply.  The Board simply notes that, as a steward of Federal resources, VA has implemented systems, such as the information verification matching procedure used in this case, to ensure that information provided by claimants is reliable, and that payments made as a result of that information are valid.  However, the entire system of VA compensation and pension is inherently reliant on the accuracy of information provided by claimants.  The Veteran cannot justify his failure to provide accurate information by, in essence, blaming VA for failing to detect the inaccuracy in a timely manner.  

Regarding the third assertion, the Veteran contends that, once the overpayment was detected, the RO should have immediately, or within 60 days (see hearing transcript), taken action to stop his pension payments and thus mitigate or minimize the amount he would ultimately have to repay.  The Board notes that VA is governed by procedures which have been implemented to ensure due process to VA claimants.  Actions such as terminating a pension cannot be taken without notifying the claimant and allowing time for the claimant to respond, to present argument, and to obtain and submit evidence in his defense.  His argument that he was only provided 60 days to respond, whereas VA took more than a year, is not an apt comparison, as the respective responsibilities were different.  Simply comparing the amounts of time does not establish that the specific amount of time taken by VA was unreasonable, or that VA was negligent or otherwise unresponsive.

The Veteran has cited to legal precedent on the question of administrative error in cases dealing with creation of overpayments.  In Jordan, cited supra, the appellant was receiving DIC benefits after getting remarried.  She had been instructed that remarriage would terminate her benefits and there was a disagreement as to whether she informed VA of her remarriage.  The Veterans Court found the question of whether she informed VA to be immaterial.  The Veterans Court cited as determinative the fact that she had been notified that remarriage would preclude compensation and the fact that she continued to cash the checks sent to her by VA.  The Veterans Court found that, while VA error may have existed, she shared fault.

A non-precedential single Judge decision of Lehman v. Shinseki, No. 10-1703, 2011 WL 3319425 (2011) involved an overpayment to a veteran who was incarcerated.  In that case, VA had been notified of the incarceration but continued paying benefits due to what was determined to be administrative error.  The Veterans Court also noted that the veteran's wife, not the veteran, was using the benefits which were in a joint account, and that the veteran who was incarcerated may not have been aware of the details.  The Veterans Court did not rule on whether the veteran in that case shared fault with VA, but simply held that VA should have made a specific finding as to whether the veteran shared fault.  

In this case, the facts are most similar to those in Jordan.  Despite receiving ample notice of his responsibility, the Veteran failed to notify VA of information essential to the continuance of pension benefits, and when VA became aware of the problem, it took action in a reasonable amount of time to investigate the allegation and to cease payments.  The Board notes that, aside from the lack of precedential value of the Lehman decision, the facts in that case are not similar to this case.  In Lehman, VA did not take action when it learned of an issue impacting eligibility to benefits.  The assertion in this case is distinct, in that the Veteran asserts VA should have detected his ineligibility sooner.  There is no question that VA began the process that would lead to a termination of benefits within 30 days of conducting the income verification process in July 2009.  As already discussed, consistent with due process, VA could not have terminated payments without first conducting an investigation and rendering a decision.  The Board also notes that the Veterans Court made no finding of VA fault in the Lehman case.  

Here, the Board finds that the Veteran was solely at fault in the creation of the debt and the provision of 38 C.F.R. § 3.500(b)(2) prohibiting creation of an overpayment where the payment was solely due to VA administrative error does not apply.  See also VAOPGCPREC 2-90.

The Veteran asserted in the Notice of Disagreement that the RO was mistaken in the dates of employment.  The Board finds that this is not correct.  The decision states clearly that he worked from 10/3/06 to 8/2/07, the same dates he reported.  The reason payment for subsequent years was included in the overpayment is that his pension was retroactively terminated by the RO as of the date he became employed.  Thus, the evidence does not support his assertion that incorrect dates of employment were used.  As discussed above, entitlement to nonservice-connected disability pension benefits is contingent on a finding of permanent and total disability.  The fact of his actual employment in a substantially gainful occupation is conclusive evidence against such a finding.  Once it was determined that he was actually employed, his entitlement to pension benefits ceased as of the date of employment in a substantially gainful occupation.  In order to again be entitled to pension benefits, the Veteran would have to reapply and demonstrate that all necessary criteria were met.  Thus, the payments paid to him in 2008 and 2009 represent benefits to which he was not legally entitled even if he was not employed in those years.  

In accordance with the facts found (38 C.F.R. § 3.500(b)(2)), the effective date of discontinuance of the award of pension was properly established as the date the Veteran became employed in a substantially gainful occupation.  See 38 C.F.R. § 3.500.

In sum, the Board finds that the Veteran was provided notice of his duty to inform VA of changes in income and employment status, and that he failed to do so.  The Board finds that VA does not share any fault in the creation of the overpayment, and that the Veteran bears the entire fault.  

The Board also finds that the appropriate effective date for the discontinuance of the award was the date the Veteran became employed, and that the amount of the overpayment calculated by VA is correct.  Accordingly, the Board concludes that the overpayment is valid, and the benefit sought on appeal is not warranted.  

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  However, the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to cases involving recovery of overpayment of indebtedness, which includes the validity of the debt.  See Schaper, 1 Vet. App. 430 (challenging validity of debt); Reyes v. Nicholson, 21 Vet. App. 370 (2007) (the notice provisions of 38 U.S.C. § 5103(a) do not apply to chapter 53 proceedings (special provisions for the waiver of recovery of overpayments)), citing Barger v. Principi, 16 Vet. App. 132 (2002); Lueras v. Principi, 18 Vet. App. 435 (2004).

Notwithstanding the fact that the VCAA is not controlling in this matter, the Board has reviewed the case for purposes of ascertaining that the Veteran has had a fair opportunity to present arguments and evidence in support of his challenge to the validity of the debt.  In this regard, the claims file reveals that the Veteran submitted written argument addressing the basis of the denial and presented testimony at a hearing before the undersigned Veterans Law Judge.  In short, the Board concludes from its review that the requirements for the fair development of the appeal have been met in this case.  

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2015).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the Board hearing, the Veteran was informed as to the basis for the denial of his claim, and he was informed of the information and evidence necessary to substantiate the claim.  Such actions supplement comply with 38 C.F.R. § 3.103.


ORDER

The appeal regarding the creation of the debt is denied.


REMAND

In a March 28, 2012, decision (see Virtual VA document 03/28/2012), the RO denied entitlement to a VA nonservice-connected disability pension, which had previously been terminated based on evidence of the Veteran's employability and excessive income.  

On April 6, 2012, the Veteran telephoned the RO "very upset" over the decision and indicated that he had submitted a written request to have a DRO assigned.  This telephone call was reduced to writing in a VA Form 21-0820 (Report of General Information) (see Virtual VA document 04/06/2012).  

A Notice of Disagreement consists of a written communication from a claimant or representative expressing dissatisfaction or disagreement with an adjudicative determination by the agency of original jurisdiction and a desire to contest the result.  While special wording is not required, the Notice of Disagreement must be in terms which can be reasonably construed as disagreement with that determination and a desire for appellate review.  See 38 C.F.R. § 20.201 (2015).

Here, the Veteran expressed dissatisfaction with the denial of his pension claim and that expression was reduced to writing by the RO.  His reference to a DRO decision is reasonably interpreted as a desire to appeal the result.  

The Board acknowledges that the request for a DRO decision referenced by the Veteran actually pertains to the issue of the validity of this debt.  However, as the denial of pension and the creation of the debt arose from the same facts, the Board finds that the DRO reference in a telephone conversation just days after the March 2012 decision is reasonably construed as pertaining to the March 2012 decision.  

Where a Notice of Disagreement is filed, but a Statement of the Case has not been issued, the Board must remand the claim to the Agency of Original Jurisdiction to direct that a Statement of the Case be issued.  See 38 C.F.R. §19.9(c)(2015).

The Board also notes that, in the February 2011 Notice of Disagreement, the Veteran not only argued that the debt was not validly created, but also that the amount of his debt was overstated.  He asked for a reassessment of the debt.  However, the March 2014 Statement of the Case addressed only the creation of the debt and did not address the amount.  

In Dent v. McDonald, 27 Vet. App. 362, 385-86 (2015), the United States Court of Appeals for Veterans' Claims (Veterans Court) held that the questions of whether a debt was validly created, and the amount or calculation of the debt, are two separate issues, which can be separately appealed.  In that case, the Board had addressed only the validity or creation of the debt despite the fact that the Notice of Disagreement also raised the issue of the amount of debt calculated.  The Veterans Court directed that the issue of the amount or calculation of the debt should be remanded for issuance of a Statement of the Case that includes the exact amount of the debt and an explanation as to how it was calculated.  

Here, the Notice of Disagreement encompasses not only the validity of the debt, but the amount or calculation of the debt.  As the March 2014 Statement of the Case only addresses the question of the creation of the debt, and does not address the question of the amount of the debt calculated, that issue must be remanded for issuance of a Statement of the Case.  

Accordingly, these issues are REMANDED for the following action:

1.  Issue a Statement of the Case pertaining to the issue of entitlement to a VA nonservice-connected disability pension, and in connection therewith, provide the Veteran with appropriate notice of his appellate rights. 

2.  Issue a Statement of the Case pertaining to the issue of whether the amount of the overpayment was correctly calculated.  In accordance with Dent, 27 Vet. App. at 385-86, the Statement of the Case should include "the exact amount of the debt and an explanation as to how it was calculated."

The Veteran is reminded that, to vest the Board with jurisdiction over either issue, a timely Substantive Appeal (completed and signed VA Form 9 or equivalent) must be filed after receiving the Statement of the Case.  38 C.F.R. § 20.202 (2015).  

3.  If, and only if, the Veteran perfects the appeal to either issue, that issue must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These issues must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


